Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2022 has been entered.
2. Claims 23, 32, 35-39 are amended. Claims 1-22, 24, 26, 28-30 are canceled. Claims 25, 27, 31, 41, 42 are withdrawn. 
Claims 23, 32-40 are under consideration.

Claim Objections
3. (previous objection, withdrawn) Claims 32, 35, 36, 37, 38, 39 were objected to because of informalities.
Applicant contends: the claims have been amended.
In view of applicant’s amendments, the objection is withdrawn.

4. (new objection) Claim 1 is objected to because of the following informalities:  For improved grammar, the claim should recite “are each a respiratory syncytial virus (RSV) gene”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
5. (previous rejection, withdrawn) Claims 23, 36, 37, 40 were rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (WO2005106002)(cited in applicant’s IDS submitted 4/15/2020).in view of Steff et al. (US20170143820; previously cited) and Jin et al. (“Identification of Novel Insertion Sites in the Ad5 Genome That Utilize the Ad Splicing Machinery for Therapeutic Gene Expression,” Molecular Therapy, Vol. 12, No. 6: 1052-1063 (2005); previously cited).
Applicant contends: the present invention possesses unexpected improved results; applicant points to Example 7, Figures 8, 9 demonstrating improved results with dual cassette; the dual cassette construct demonstrated improved results with higher levels of RSV nAbs 3 months after vaccination; the prior does not suggest that a dual expression cassette system would provide better immune responses to RSV; the results are unexpected; the claims define the transgenes as being RSV genes.
In view of applicant’s amendments, the rejection is withdrawn.

6. (previous rejection, withdrawn) Claims 32, 38, 39 were rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. in view of Jin et al. and Steff et al. as applied to claims 23, 36, 37, 40 above, and further in view of Lowenstein et al. (US20100143304; previously cited).
In view of the withdrawal of the rejection over Gao et al. in view of Jin et al. and Steff et al. on which the instant rejection depends, the instant rejection is also withdrawn.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. (new rejection) Claims 23, 36, 37, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (WO2005106002)(cited in applicant’s IDS submitted 4/15/2020) in view of Toussaint et al. (WO2015189425)(See PTO-892: Notice of References Cited) and Jin et al. (“Identification of Novel Insertion Sites in the Ad5 Genome That Utilize the Ad Splicing Machinery for Therapeutic Gene Expression,” Molecular Therapy, Vol. 12, No. 6: 1052-1063 (2005); previously cited).
See claims 23, 36, 37, 40 as submitted 7/14/2022.
Gao et al. teaches: simian adenovirus vectors (p. 12)(as recited in claim 23); carrying multiple heterologous cassettes (p. 20); including two cassettes (abstract)(as recited in claim 23); including transgene (p. 35); with different promoters (as recited in claims 23, 36); including El deletion (p. 5); deletion in one or more adenoviral gene regions (p. 5); wherein deletions may be made in the other structural or non-structural adenovirus genes (p. 5); wherein cassette in inserted into desired locus (p. 10); mammalian cell lines (p. 11)(as recited in claim 37); composition and carrier (p. 19)(as recited in claim 40); use of Ad5 sequences (p. 12).
Gao et al. does not teach ChAd155 adenoviral vector; insertion in HE1 region of the ChAd155 adenoviral vector; wherein transgene in the first expression cassette and the transgene in the second expression cassette are each an RSV gene.
Jin et al. teaches: transgene expression (abstract); using adenovirus (abstract); sites in the genome for transgene expression and maintaining replication capacity (abstract); including identification of novel transgene insertion sites that do not adversely affect viral replication and potency (p. 1060); including permissible Ad5 insertion sites (Table 1); including between stop codons of L5 and E4 (Table 1)(interpreted as also reading upon HEI region as recited in claim 23).
Toussaint et al. teaches: wherein immunogenic component can contain a plurality of antigens (RSV) [027]; wherein nucleic acid can be viral vector, including adenovirus [029, 085]; ChAd155 [093](as recited in claim 23); wherein adenoviral vectors can have functional E1 deletions [096]; as well as functional deletions in other genes [096, 098]; E1 and E3 deletions [096]; including wherein second component (nucleic acid component) encodes RSV F antigen and RSV M and N antigens [0103]; use of multiple antigens in each component [0103]; including teaching or suggesting wherein concurrent administration of immunogenic components is greater than additive effect of immune response elicited by first immunogenic component and second immunogenic component when administered or used separately [034].
One of ordinary skill in the art would have been motivated to insert in HE1 region as taught by Jin et al. with the vector as taught by Gao et al. Gao et al. teaches use of adenovirus vectors comprising deletion sites for insertion of transgene and Ad5 sequences and wherein deletions may be made in the other structural or non-structural adenovirus genes, and Jin et al., which also teaches use of adenovirus vectors comprising deletion sites for insertion of transgene and Ad5 sequences, teaches such a region (See MPEP 2144.06: Substituting equivalents known for the same purpose). Further, one of ordinary skill in the art would have been motivated to use vector and antigens as taught by Toussaint et al. as vector as taught by Gao et al. in view of Jin et al. Gao et al. in view of Jin et al. teaches use of simian adenovirus vectors and inclusion of heterologous genes, and Toussaint et al. teaches such a vector, as well as such heterologous genes (RSV), as well as the use of and advantage of using multiple RSV antigens in a nucleic acid embodiment (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using vector and region as taught by Jin et al. and Toussaint et al. in view of Gao et al. There would have been a reasonable expectation of success given the underlying materials (adenovirus vectors as taught by Jin et al., Toussaint et al., and Gao et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

				Response to Arguments
First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As to results applicant is pointing to, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Further, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

8. (new rejection) Claims 32, 38, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. in view of Jin et al. and Toussaint et al. as applied to claims 23, 36, 37, 40 above, and further in view of Lowenstein et al. (US20100143304; previously cited).
See claims 32, 38, 39 as submitted 1/5/2022.
See the teachings of Gao et al. in view of Jin et al. and Toussaint et al. above.
Gao et al. in view of Jin et al. and Toussaint et al. does not teach CMV promoter; WHPRE.
Lowenstein et al. teaches: adenovirus vectors for transgene expression (abstract); including hCMV promoter used with WPRE [0064]; wherein WPRE increased transgene expression when used with hCMV promoter [0064].
One of ordinary skill in the art would have been motivated to use promoter and element as taught by Lowenstein et al. in a cassette in vector as taught by Gao et al. in view of Jin et al. and Toussaint et al. Gao et al. in view of Jin et al. and Toussaint et al. teaches adenovirus vectors, and Lowenstein et al., which also teaches adenovirus vectors, teaches the advantage of using additional components such as a hCMV promoter and WPRE for enhancing transgene expression (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using promoter and element as taught by Lowenstein et al. in a cassette in vector as taught by Gao et al. in view of Jin et al. and Toussaint et al. There would have been a reasonable expectation of success given the underlying materials (adenovirus vectors as taught by Lowenstein et al. and Gao et al. in view of Jin et al. and Toussaint et al.) methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
9. (previous rejection, withdrawn) Claims 23, 36-40 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23, 25-27, 32, 33, 34, 35, 37, 39, 40, 41 of copending Application No. 16/756376 in view of Gao et al. (cited above).
Applicant contends: the claims are distinct with at least the recitation of the two expression cassettes with the first expression cassette being inserted into E1, ChAd155 and RSV transgenes.
Upon further consideration, applicant’s arguments are considered and found persuasive, and the rejection is withdrawn.

10. (previous rejection, withdrawn) Claim 32 was provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23, 25-27, 32, 33, 34, 35, 36, 37, 39, 40, 41 of copending Application No. 16/756376 in view of Gao et al. as applied to claims 23, 36-40 above and further in view of Lowenstein et al. (cited above).
In view of the withdrawal of the rejection over claims 23, 25-27, 32, 33, 34, 35, 36, 37, 39, 40, 41 of copending Application No. 16/756376 on which the instant rejection depends, the instant rejection is also withdrawn.

11. (previous rejection, withdrawn) Claims 23, 32-40 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-31, 33, 35-45 of copending Application No. 16/756380 and further in view of Steff et al. (cited above).
Applicant contends: the claims are distinct with at least the recitation of the second expression cassette inserted in HE1 and use of ChAd155.
In view of applicant’s amendments, the rejection is withdrawn.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12. (new rejection) Claims 23, 32-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-31, 33, 35-47 of copending Application No. 16/756380 and further in view of Toussaint et al. (cited above).
See claims 23, 32-40 as submitted 7/14/2022.
Claims 28-31, 33, 35-47 of copending Application No. 16/756380 recite a simian adenoviral vector comprising two expression cassettes, wherein each expression cassette comprises a transgene and a promoter, wherein the first expression cassette is inserted in the El region of the simian adenoviral vector, and the second expression cassette is inserted in a region of the adenoviral vector that is compatible with vector replication and wherein the transgene of the first and second expression cassettes comprise a respiratory syncytial virus antigen; HE1; human CMV; different promoters; WPRE; method of administering such vector. Further, a method administering a product renders the product obvious.
Further, claims 28-31, 33, 35-47 of copending Application No. 16/756380 recite SEQ ID NO: 6, which has 100% identity with instant SEQ ID NO: 6 (See Result 5 of STIC Sequence Search Result 20210914_153314_us-16-756-377-6.rnpbm in SCORE)(as recited in claims 33-35).
Claims 28-31, 33, 35-47 of copending Application No. 16/756380 do not recite ChAd155.
See the teachings of Toussaint et al. above.
One of ordinary skill in the art would have been motivated to use ChAd155 as taught by Toussaint et al. as vector as recited in claims 28-31, 33, 35-45 of copending Application No. 16/756380. Claims 28-31, 33, 35-45 of copending Application No. 16/756380 recite simian adenovirus vectors, and Toussaint et al., which also teaches simian adenovirus vectors, teaches ChAd155 as such a vector (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using ChAd155 as taught by Toussaint et al.as vector as recited in claims 28-31, 33, 35-45 of copending Application No. 16/756380. There would have been a reasonable expectation of success given the underlying materials (adenovirus as taught by Toussaint et al. and in claims 28-31, 33, 35-47 of copending Application No. 16756380) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection.

Conclusion
13. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. Gall et al. (WO2012021730A2)(See PTO-892: Notice of References Cited) teaches: simian adenoviral vector (abstract); two or more different RSV antigens (p. 25).
14. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648